Citation Nr: 1645631	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  07-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for residuals of a right radial head injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In April 2009, the Board remanded the issues on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Board's April 2009 remand, it appears that the Veteran's claim file was lost.  Moreover, communication with the Veteran related to the remand development was continuously returned as undeliverable.  The RO sought the Veteran's file from various outlets and, in November 2015, notified the Veteran of the missing file and asked for him to submit copies of what he had in his possession.  These November 2015 letters were sent to addresses in Wisconsin and British Columbia and both were returned.  In October 2016, however, a Social Security Administration Inquiry was conducted, which showed an address for the Veteran in Albany, Oregon.  The RO sent the Veteran a letter in October 2016 at this address and there is no suggestion in the file that he has responded, yet also no suggestion that he letter was returned as undeliverable.

The RO attempted to recreate the file within VA's electronic filing systems, Virtual VA and the Veterans Benefits Management System.  Virtual VA includes VA outpatient treatment records, which were most recently added to the file in November 2015.  The most recent of these records is dated in 2008.  In March 2016, the RO requested a VA examiner to review the evidence that is a part of the reconstructed record, to include the Board's prior remand, and provide a nexus opinion related to the right wrist claim.  This examination request indicates "Private Medical Records:  In C File."  The record before the Board, however, does not include private medical records.  Moreover, the opinion obtained after the March 2016 request is not within the claims file.  

A remand is necessary in order for the RO to associate with the record any VA treatment records dated since 2008, the private records referred to in the March 2016 examination request, and any examiner's opinion generated following the March 2016 examination request. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file:

* all private records referred to in the March 2016 VA 21-2507a Request for Physical Examination;

* all VA treatment records dated since 2008; and

* any opinion obtained as a result of the in the March 2016 VA 21-2507a Request for Physical Examination.

2.  If the Veteran responds to the most recent communication sent to him at the Oregon address in October 2016, undergo the additional remand development required by the Board's April 2009 remand.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




